  Case 19-10159        Doc 20  Filed 06/27/19 Entered 06/28/19 07:59:56               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     19-10159
Mattie Nichols                               )
aka Mattie J Nichols                         )                Chapter: 13
                                             )
                                                              Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

            ORDER GRANTING MOTION TO EXTEND TIME TO FILE A CLAIM

       WHEREAS SN Servicing Corporation as servicer for TF-SN Note Investments LLC(herein
known as "Movant") has filed a Motion to Extend Time to File a Claim and notice of said motion has
been submitted and no objections have been filed hereto:

        IT IS HEREBY ORDERED:
  1.   The Motion to Allow Late Claim is granted for lack of notice and good cause.

  2.   That Movant shall have until June 30, 2019, to file its secured Proof of Claim.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: June 27, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Marc G. Wagman
